Citation Nr: 0603698	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia
 
 
THE ISSUE
 
What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 29, 2002?
 
 
REPRESENTATION
 
Appellant represented by:	Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
N. T. Werner, Counsel
 
 


INTRODUCTION
 
The veteran served on active duty from March 1966 to January 
1968.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) that granted service connection for 
PTSD and assigned an initial evaluation of 30 percent 
effective from May 29, 2002.  In March 2005, the Board 
remanded the veteran's appeal for further evidentiary 
development.  In an October 2005 rating decision, the 
veteran's PTSD was assigned a 50 percent rating effective 
from May 29, 2002.
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page. 
 
In an October 2005 statement, the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  Between May 29, 2002, and March 30, 2004, the veteran's 
PTSD was not manifested by more than an occupational and 
social impairment with reduced reliability and productivity.
 
2.  Since March 31, 2004, the veteran's PTSD has been 
manifested by symptoms that cause total occupational 
impairment.
 
 
CONCLUSION OF LAW
 
1.  Between May 29, 2002, and March 30, 2004, the veteran did 
not meet the schedular criteria for an evaluation in excess 
of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).
 
2.  Since May 29, 2002, the veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.
 
In this case, the Board there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Further, under VAOPGCPREC 08-03; 69 Fed.Reg. 
25180 (2004), which the Board is legally obligated to follow, 
the April 2002 letter addressing what evidence is necessary 
for service connection, provides sufficient notice with 
respect to what evidence is necessary for a higher initial 
rating for PTSD.  The Board further notes that the veteran 
was provided proper notice of the evidence necessary for an 
increased rating in a November 2003 statement of the case, 
and an October 2005 supplemental statement of the case.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  
 
To the extent that VA may have failed to fulfill the VCAA, 
the Board finds that there is not a scintilla of evidence 
that any such failure reasonably affects the outcome of this 
case.  Hence, any such failure is harmless.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  
 
The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.
 
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
 
It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).
 
Under 38 C.F.R. § 4.130, if PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships a 50 percent evaluation is in order.  38 
C.F.R. § 4.130, Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships then a 70 
percent evaluation is in order.  Id.
 
Finally, the rating schedule provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  
 
The above set of symptoms is not an exclusive or exhaustive 
list.  Rather, it serves as an example of the symptoms that 
would justify a total rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).
 
In a January 2003 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective from 
May 29, 2002.  A subsequent October 2005 rating decision 
granted a 50 percent rating for the PTSD also effective from 
May 29, 2002.  
 
With the above criteria and background in mind, the Board 
notes that the veteran underwent a VA examination in December 
2002.  As to his occupational history, the veteran reported 
that he had retired in 2002 because he lacked tolerance to 
deal with young people.  As to his social history, he was 
divorced, had three grown children, lived alone, and had no 
close friends.  On examination, his mood was anxious and 
angry and his affect was constricted.  It was opined that the 
veteran's PTSD symptoms caused significant impairment in his 
occupational and social functioning.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.  In this 
regard, The Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(DSM IV) 427-9 (1994) provides that a GAF score of between 51 
and 60 suggests that the veteran's psychiatric disability is 
manifested by "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or schooling function 
(e.g., few friends, conflicts with peers or co-workers)."
 
Contemporaneous treatment records note the veteran's 
complaints of anger, sleep disturbance, nightmares, intrusive 
thoughts, flashbacks, irritability, reduced concentration, 
difficulty trusting others, detachment, social isolation, 
anxiety, and/or panic attacks.  See VetCenter treatment 
records dated from April 2002 to April 2005; and VA treatment 
records dated from June 2002 to April 2005.  The diagnoses 
included PTSD, anxiety, depression, and alcoholism in 
remission.  Id.  The record also shows he takes psychiatric 
medication.  Id.
 
While VA treatment records dated in September 2002, November 
2002, and February 2003 show the veteran's PTSD being 
characterized as "mild," treatment generated during and 
since his sixteen week PTSD program, dated from March 31, to 
July 2004, characterize his PTSD as severe as well reported 
that he had an anxious mood and some acute distress.  
 
The VA treatment records also show that, while his GAF score 
was 60 in mid 2002 and early 2003 (see VA treatment records 
dated in July 2002, September 2002, and February 2003) in was 
55 by mid 2003 (see VA treatment record dated in May 2003).  
 
As to his social life, July 2002 VA treatment records noted 
that the veteran was divorced, lived alone, and was estranged 
from at least two of his three adult children.  
 
In August 2002, a VA readjustment counselor opined that the 
veteran suffered from serious occupational and social 
impairment due to PTSD.
 
In addition, a January 2003 VetCenter record noted that the 
veteran reported having panic attacks at least twice daily, 
examination disclosed a flattened affect and depressed mood, 
and it was opined that he was "seriously impaired."  
 
In August 2004, a VetCenter social worker wrote that the 
veteran's PTSD symptoms were severe and included passive 
suicidal ideation.  Thereafter, in August 2004 letters from a 
VetCenter social worker and the VetCenter physician, it was 
opined that the veteran should be considered unemployable and 
totally and permanently disabled.
 
At the veteran's April 14, 2005 VA examination, he complained 
of nightmares, flashbacks, night sweats, sleep difficulties, 
insomnia, depression, guilt, difficulty concentrating, anger, 
and relational difficulties.  As to his occupational history, 
he reportedly retired three years earlier after 32 years on 
the job because he could not control his angry outbursts.  He 
reported doing some volunteer work with teenagers at the 
YMCA.  Socially, he was divorced after 22 years of marriage, 
he had an adult daughter that he did not have a good 
relationship with, he lived alone, had no friends, and, while 
he had a few relationships since his divorce, the last was 
five years prior to this examination.  The veteran did state 
that he had one brother who is also a veteran with whom he 
was able to talk with.  He continued on psychiatric 
medication.  
 
On examination, his adverse symptomatology included being 
anxious.  The diagnosis was PTSD.  It was opined as follows: 
 
[the veteran] has recurrent, intrusive, 
distressing, recollections of the combat 
trauma and also recurrent distressing 
dreams of the events, intense 
psychological distress at exposure to 
internal or external cues that symbolize 
or resemble an aspect of the traumatic 
event, physiological reactivity on 
exposure to internal or external cues 
that symbolize resemble an aspect of the 
traumatic event.  He has difficulty 
falling asleep and staying asleep, 
irritability, anger outbursts, difficulty 
concentrating, hypervigilance, 
exaggerated startle response, feelings of 
detachment or estrangement from others, 
and marked interest or participation in 
significant activities.  He has problems 
with relationships and has clinically 
significant distress and impairment in 
social, occupational and other important 
areas of functioning.  (There was) no 
evidence of periods of remission.
 
His Global Assessment of Functioning (GAF) score was 50.  The 
DSM IV provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  It 
was thereafter opined that then veteran is unable to work 
because of his problems on the job getting along with 
coworkers and with anger outbursts.
 
The December 2002 VA examiner did not express an opinion as 
to whether the veteran's PTSD caused him to be unemployable 
and earlier treatment records show his PTSD being 
characterized as "mild" in addition to being assigned a GAF 
score between 55 and 60.  
 
By March 31, 2004, however, the appellant's PTSD has 
considerably increased in severity, and by August 2004, a 
VetCenter physician and social worker both opined that the 
veteran was unemployable.  Likewise, more contemporaneous 
treatment records show the veteran's PTSD being characterized 
as "severe."  Moreover, the April 2005 VA examiner also 
opined that the veteran's PTSD rendered him unemployable, and 
the GAF score assigned by the April 2005 VA examiner 
indicates that he believes that PTSD causes the appellant to 
be unable to keep a job.  See DSM IV.  
 
The Board concludes that the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and after resolving reasonable doubt in the 
veteran's favor, the Board concludes the appellant's overall 
disability picture due to PTSD renders him unable to work.  
This equates to total occupational and social impairment.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, 
a 100 percent rating is warranted from March 31, 2004.  
 
For the period between May 29, 2002 and March 30, 2004, 
however, the record does not support a rating in excess of 50 
percent.  As noted above, during this time period his GAF 
scores were predominately 55 or greater.  Further, detailed 
VetCenter progress notes during this term show that the 
appellant was working hard at trying to deal with his PTSD.  
Moreover, while some treating health care professionals 
described the disorder as serious, mental status examinations 
were consistently within normal limits, his behavior was 
appropriate, and he was cooperative, open and realistic.  
There were no signs of suicidal ideation; there were no signs 
of obsessional rituals which interfered with routine 
activities; he did not use intermittently illogical, obscure 
or irrelevant speech; he was not in a near-continuous panic; 
there were no signs of depression affecting the ability to 
function independently, appropriately and effectively; and 
there was no evidence of an impaired impulse control; or 
spatial disorientation.  In light of the foregoing the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent prior to March 31, 2004.
 
 
ORDER
 
Between May 29, 2002, and March 30, 2004, an evaluation in 
excess of 50 percent for PTSD is denied.
 
Effective March 31, 2004, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


